Name: 77/651/EEC: Council Decision of 27 September 1977 adopting a European Economic Community concerted project in the field of treatment and use of sewage sludge
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-10-19

 Avis juridique important|31977D065177/651/EEC: Council Decision of 27 September 1977 adopting a European Economic Community concerted project in the field of treatment and use of sewage sludge Official Journal L 267 , 19/10/1977 P. 0035 - 0038++++COUNCIL DECISION OF 27 SEPTEMBER 1977 ADOPTING A EUROPEAN ECONOMIC COMMUNITY CONCERTED PROJECT IN THE FIELD OF TREATMENT AND USE OF SEWAGE SLUDGE ( 77/651/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEROF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS BY VIRTUE OF ARTICLE 2 OF THE TREATY THE COMMUNITY HAS BEEN ASSIGNED THE TASK OF PROMOTING THROUGHOUT THE COMMUNITY A HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES , A CONTINUOUS AND BALANCED EXPANSION AND AN ACCELERATED RAISING OF THE STANDARD OF LIVING ; WHEREAS IN THE DECLARATION OF 22 NOVEMBER 1973 ( 3 ) THE COUNCIL APPROVED THE PRINCIPLES AND OBJECTIVES OF A COMMUNITY ENVIRONMENTAL POLICY AND THE GENERAL DESCRIPTION OF THE ACTIONS TO BE UNDERTAKEN AT COMMUNITY LEVEL ; WHEREAS IN THE RESOLUTION OF 17 MAY 1977 ( 4 ) THE COUNCIL APPROVED THE CONTINUATION AND IMPLEMENTATION OF A COMMUNITY POLICY AND ACTION PROGRAMME ON THE ENVIRONMENT ; WHEREAS IN ITS DECISION 76/311/EEC ( 5 ) THE COUNCIL ADOPTED AN ENVIRONMENTAL RESEARCH PROGRAMME ; WHEREAS IN ITS RESOLUTION OF 14 JANUARY 1974 ON AN INITIAL OUTLINE PROGRAMME OF THE EUROPEAN COMMUNITIES IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 6 ) , THE COUNCIL STRESSED THAT AN APPROPRIATE APPROACH SHOULD BE ADOPTED TOWARDS THE WHOLE RANGE OF AVAILABLE WAYS AND MEANS , INCLUDING CONCERTED PROJECTS , AND THAT WHENEVER IT PROVES DESIRABLE THAT THIRD COUNTRIES , PARTICULARLY EUROPEAN ONES , SHOULD BE ASSOCIATED IN THESE PROJECTS , STEPS SHOULD BE TAKEN TO MAKE THIS POSSIBLE ; WHEREAS , ON 4 MAY 1976 , THE COUNCIL ADOPTED A DIRECTIVE 76/464/EEC ON POLLUTION CAUSED BY CERTAIN DANGEROUS SUBSTANCES DISCHARGED INTO THE AQUATIC ENVIRONMENT OF THE COMMUNITY ( 7 ) ; WHEREAS , IN ITS RESOLUTION OF 14 JANUARY 1974 ON IN PARTICULAR THE COORDINATION OF NATIONAL POLICIES IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 8 ) , THE COUNCIL ENTRUSTED THE COMMUNITY INSTITUTIONS WITH THE TASK OF GRADUALLY ENSURING SUCH COORDINATION , AIDED BY THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) ; WHEREAS A RESEARCH PROJECT ON CERTAIN ASPECTS OF THE PROBLEM OF SEWAGE SLUDGE , CARRIED OUT UNDER AN AGREEMENT SIGNED ON 23 NOVEMBER 1971 IN THE FRAMEWORK OF EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) ( COST PROJECT 68 ) , PRODUCED VERY ENCOURAGING RESULTS ; WHEREAS A CONCERTED COMMUNITY RESEARCH PROJECT IN THE FIELD OF TREATMENT AND USE OF SEWAGE SLUDGE , CONTINUING AND EXTENDING COST PROJECT 68 , MUST CONTRIBUTE EFFECTIVELY TO THE ACHIEVEMENT OF THE ABOVEMENTIONED AIMS , IN PARTICULAR WITH REGARD TO THE REDUCTION OF ENVIRONMENTAL POLLUTION AND THE MORE ECONOMICAL USE OF NATURAL RESOURCES ; WHEREAS THE MEMBER STATES INTEND , AS PART OF THE RULES AND PROCEDURES APPLICABLE TO THEIR NATIONAL PROGRAMMES , TO CARRY OUT THE RESEARCH DESCRIBED IN ANNEX I , AND ARE PREPARED TO INTEGRATE SUCH RESEARCH INTO A PROCESS OF COORDINATION AT COMMUNITY LEVEL OVER A PERIOD OF THREE YEARS ; WHEREAS THE EXECUTION OF SUCH RESEARCH AS DESCRIBED IN ANNEX I WILL REQUIRE A FINANCIAL CONTRIBUTION OF ABOUT SIX MILLION UNITS OF ACCOUNT FROM THE MEMBER STATES ; WHEREAS THE TREATY DOES NOT PROVIDE THE SPECIFIC POWERS NECESSARY FOR THIS PURPOSE ; WHEREAS THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) HAS GIVEN ITS OPINION ON THE COMMISSION PROPOSAL , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COMMUNITY SHALL IMPLEMENT OVER A PERIOD OF THREE YEARS A CONCERTED PROJECT IN THE FIELD OF TREATMENT AND USE OF SEWAGE SLUDGE ( HEREINAFTER REFERRED TO AS THE " PROJECT " ) , WITHIN THE FRAMEWORK OF ITS ENVIRONMENTAL RESEARCH PROGRAMME . THE PROJECT SHALL CONSIST IN COORDINATION AT COMMUNITY LEVEL OF THE RESEARCH DESCRIBED IN ANNEX I AND FORMING PART OF THE NATIONAL RESEARCH PROGRAMMES OF THE MEMBER STATES . ARTICLE 2 THE COMMISSION SHALL BE RESPONSIBLE FOR THE COORDINATION . ARTICLE 3 THE MAXIMUM FINANCIAL CONTRIBUTION BY THE COMMUNITY TO SUCH COORDINATION WILL BE 140 000 UNITS OF ACCOUNT , THE UNIT OF ACCOUNT BEING DEFINED BY THE RELEVANT FINANCIAL REGULATIONS . ARTICLE 4 TO FACILITATE THE EXECUTION OF THE PROJECT , A CONCERTED ACTION COMMITTEE ON THE TREATMENT AND USE OF SEWAGE SLUDGE , HEREINAFTER REFERRED TO AS " THE COMMITTEE " , SHALL BE ESTABLISHED . A PROJECT LEADER SHALL BE APPOINTED BY THE COMMISSION IN AGREEMENT WITH THE COMMITTEE . THE COMMITTEE SHALL , IN PARTICULAR , ASSIST THE COMMISSION IN ITS COORDINATION . THE TERMS OF REFERENCE AND THE COMPOSITION OF THE COMMITTEE ARE DEFINED IN ANNEX II . THE COMMITTEE SHALL DRAW UP ITS RULES OF PROCEDURE . ITS SECRETARIAT WILL BE PROVIDED BY THE COMMISSION . ARTICLE 5 ( A ) IN ACCORDANCE WITH A PROCEDURE TO BE ADOPTED BY THE COMMISSION IN AGREEMENT WITH THE COMMITTEE , THE MEMBER STATES PARTICIPATING IN THE PROJECT SHALL EXCHANGE REGULARLY ALL USEFUL INFORMATION CONCERNING THE EXECUTION OF THE RESEARCH COVERED BY THE CONCERTED PROJECT AND SHALL PROVIDE THE COMMISSION WITH ALL INFORMATION RELEVANT FOR COORDINATION PURPOSES . THEY SHALL ALSO ENDEAVOUR TO PROVIDE THE COMMISSION WITH INFORMATION ON SIMILAR RESEARCH PLANNED OR CARRIED OUT BY BODIES FOR WHICH THEY ARE NOT RESPONSIBLE . ANY INFORMATION SHALL BE TREATED AS CONFIDENTIAL IF SO REQUESTED BY THE MEMBER STATE WHICH PROVIDES IT . ( B ) THE COMMISSION SHALL PREPARE YEARLY PROGRESS REPORTS ON THE BASIS OF THE INFORMATION SUPPLIED , AND SHALL FORWARD THEM TO THE MEMBER STATES AND THE EUROPEAN PARLIAMENT . ( C ) AT THE END OF THE COORDINATION PERIOD , THE COMMISSION , IN AGREEMENT WITH THE COMMITTEE , SHALL FORWARD TO THE MEMBER STATES AND THE EUROPEAN PARLIAMENT A GENERAL REPORT ON THE EXECUTION AND RESULTS OF THE COORDINATION ACTION . THE COMMISSION SHALL PUBLISH THIS REPORT SIX MONTHS AFTER IT HAS BEEN FORWARDED TO THE MEMBER STATES , UNLESS A MEMBER STATE OBJECTS . IN THIS CASE THE REPORT SHALL BE DISTRIBUTED , AT THEIR REQUEST , SOLELY TO THE INSTITUTIONS AND UNDERTAKINGS WHOSE RESEARCH OR PRODUCTION ACTIVITIES JUSTIFY ACCESS TO THE KNOWLEDGE RESULTING FROM THE PERFORMANCE OF THE RESEARCH COVERED BY THE PROJECT . THE COMMISSION MAY MAKE ARRANGEMENTS TO ENSURE THAT THE REPORT REMAINS CONFIDENTIAL AND IS NOT PASSED ON TO THIRD PARTIES . ARTICLE 6 1 . IN ACCORDANCE WITH ARTICLE 228 OF THE TREATY , THE COMMUNITY MAY CONCLUDE AGREEMENTS WITH OTHER STATES INVOLVED IN EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) WITH A VIEW TO EXTENDING THE COORDINATION WHICH IS THE SUBJECT OF THIS DECISION TO RESEARCH UNDERTAKEN IN THOSE STATES . 2 . THE COMMISSION IS HEREBY AUTHORIZED TO NEGOTIATE THE AGREEMENTS REFERRED TO IN PARAGRAPH 1 . ARTICLE 7 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL TAKE EFFECT ON THE DAY OF ITS PUBLICATION . DONE AT BRUSSELS , 27 SEPTEMBER 1977 . FOR THE COUNCIL THE PRESIDENT A . HUMBLET ( 1 ) OJ NO C 163 , 11 . 7 . 1977 , P . 70 . ( 2 ) OJ NO C 126 , 28 . 5 . 1977 , P . 21 . ( 3 ) OJ NO C 112 , 20 . 12 . 1973 , P . 1 . ( 4 ) OJ NO C 139 , 13 . 6 . 1977 , P . 1 . ( 5 ) OJ NO L 74 , 20 . 3 . 1976 , P . 36 . ( 6 ) OJ NO C 7 , 29 . 1 . 1974 , P . 6 . ( 7 ) OJ NO L 129 , 18 . 5 . 1976 , P . 23 . ( 8 ) OJ NO C 7 , 29 . 1 . 1974 , P . 2 . ANNEX I RESEARCH PROGRAMME IN THE FIELD OF TREATMENT AND USE OF SEWAGE SLUDGE ( CONCERTED PROJECT ) THE MAIN PURPOSE OF THE WORK IS TO ACQUIRE SCIENTIFIC AND TECHNICAL KNOWLEDGE REQUIRED FOR THE IMPLEMENTATION OF THE PROGRAMME OF ACTION OF THE EUROPEAN COMMUNITIES ON THE ENVIRONMENT . THE RESEARCH COVERS THE FOLLOWING TOPICS : RESEARCH TOPICS*DIVISION OF RESEARCH WORK AMONG MEMBER STATES* *B LUX.*D*DK*F*I*IRL*NL*UK* 1 . SLUDGE STABILIZATION AND ODOUR PROBLEMS : ********* - DEFINITION AND DETERMINATION OF " DEGREE OF STABILITY " AND RELATION TO ODOUR NUISANCE***X*X****X* - COMPARATIVE EVALUATION OF STABILIZATION PROCEDURES**X*X**X**** 2 . PROBLEMS RELATED TO SLUDGE DEWATERING : ********* - RESEARCH ON WATER BINDING FORCES*******X** - DEVELOPMENT AND STANDARDIZATION OF METHODS FOR THE ASSESSMENT OF DEWATERING PROPERTIES*X*X**X*X***X* - PROBLEMS RELATED TO THE USE OF FLOCCULANTS**X**X****X* - COMPARATIVE EVALUATION OF THICKENING AND DEWATERING EQUIPMENT*****X**X** 3 . ANALYTICAL PROBLEMS RELATED TO SLUDGE TREATMENT AND USE : ********* - CHARACTERIZATION OF PATHOGENS AND EVALUATION OF DISINFECTION PROCEDURES*X*X*X****** - CHARACTERIZATION AND DETERMINATION OF POLLUTANTS ( HEAVY METALS , PERSISTENT ORGANIC COMPOUNDS ) IN SLUDGE AND DEVELOPMENT OF STANDARDIZED ANALYTICAL METHODS*X***X****X* 4 . ENVIRONMENTAL PROBLEMS RELATED TO SLUDGE USE : ********* - SPECIAL PROCESSING OF SLUDGE FOR AGRICULTURAL USE ( E.G . COMPOSTING ) INCLUDING THE IMPROVEMENT OF DISINFECTION PROCEDURES AND POLLUTANT REMOVAL**X**X*X**X** - TRANSFER OF POLLUTANTS TO PLANTS AND HARMFUL EFFECTS ON VEGETATION***X*X***X*X* - EFFECTS OF LONG RANGE SLUDGE APPLICATION ON SOIL QUALITY AND GROUND WATER*X*X**X**X**X* - OPTIMUM LAND USE OF SLUDGE , INCLUDING SLUDGE FROM DEPHOSPHATATION PLANTS**X**X***X*X* ANNEX II TERMS OF REFERENCE AND COMPOSITION OF THE CONCERTED ACTION COMMITTEE ON THE TREATMENT AND USE OF SEWAGE SLUDGE 1 . THE COMMITTEE SHALL : 1.1 . CONTRIBUTE TO THE OPTIMUM EXECUTION OF THE PROGRAMME BY GIVING ITS OPINION ON ALL OF ITS ASPECTS ; 1.2 . EVALUATE THE RESULTS OF THE PROJECT AND DRAW CONCLUSIONS AS TO THEIR APPLICATION ; 1.3 . BE RESPONSIBLE FOR THE EXCHANGE OF INFORMATION REFERRED TO IN ARTICLE 5 ( A ) ; 1.4 . KEEP ABREAST OF NATIONAL RESEARCH BEING DONE IN THE FIELDS COVERED BY THE PROJECT , AND MORE ESPECIALLY OF SCIENTIFIC AND TECHNICAL DEVELOPMENTS LIKELY TO AFFECT THE EXECUTION OF THE PROJECT ; 1.5 . SUGGEST GUIDELINES TO THE PROJECT LEADER . 2 . THE COMMITTEE'S REPORTS AND OPINIONS SHALL BE FORWARDED TO THE COMMISSION AND THE MEMBER STATES PARTICIPATING IN THE PROJECT . THE COMMISSION SHALL FORWARD THESE OPINIONS TO THE CREST . 3 . THE COMMITTEE SHALL BE COMPOSED OF THE PERSONS RESPONSIBLE FOR COORDINATING THE NATIONAL CONTRIBUTIONS TO THE PROGRAMME , AND THE PROJECT LEADER . EACH MEMBER MAY BE ACCOMPANIED BY EXPERTS .